Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/8/22 have been fully considered but they are not persuasive. The Applicant’s argument is on the ground that “neither Yusuke nor Horng discloses the features of amended claim 1.”  The Examiner respectfully disagrees because the Examiner relies on Yusuke and Kawashima et al.  As a result, the rejection is still deemed proper and repeated hereinafter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 10, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusuke (JP2010093943) in view of Kawashima et al. (9,831,728).
Regarding claim 1, Yusuke shows a drive apparatus (Fig. 2) for adjusting a steering element of a vehicle, the drive apparatus comprising:
an output element (4b, from gear 13b) for adjusting the steering element;
a motor unit (Fig. 2) which provided with an electric motor including a stator (32), a rotor (31c. 31d), and a drive shaft (13d) connected to the rotor and rotatable about a shaft axis to drive the output element; and
a drive housing at least partially enclosing the motor unit and including a worm housing portion (13a) and a static housing portion (35), wherein the stator (32) is connected to the static housing portion by a first bearing element (22, through 21a, 21b, 24, 13h) that extends into and engages the worm housing (at 24), wherein the first bearing element has a bearing opening (for 22, 23) in which the drive shaft (13d) is borne so as to be rotatable relative to the stator;
a drive gear (13b) operatively connected to the output element (4b) and in meshing engagement with the drive shaft (13d); and
a drive worm provided with a worm toothing (13c) and arranged on the drive shaft (13d), wherein the worm toothing in meshing engagement with a toothing (13b) of the drive gear (13c), wherein the drive worm is enclosed in the worm housing (13a, 13e).
Yusuke does not show a drive apparatus for adjusting a covering element of a vehicle, including a window lifter device, the drive apparatus comprising: an output element for adjusting the covering element.
Kawashima et al. shows a drive apparatus for adjusting a covering element of a vehicle, including a window lifter device, the drive apparatus comprising: an output element for adjusting the covering element (power window and power steering, column 13, lines 1-9) for the purpose of providing a power window.
Since Yusuke and Kawashima et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the drive apparatus with an output element for adjusting the covering element as taught by Kawashima et al. for the purpose discussed above.
Regarding claim 2, Yusuke also shows wherein the bearing element (21) has a first shank portion (left) fixedly connected to a stator body of the stator and a second shank portion, wherein the second shank portion (21b) is offset axially relative to the first shank portion and fixedly connected to the housing portion.
Regarding claim 3, Yusuke also shows wherein the rotor is an external rotor (Fig. 2) configured to rotate radially outside the stator (32) about the shaft axis.
Regarding claim 4, Yusuke also shows wherein in that the electric motor is a brushless DC motor (permanent magnet rotor).
Regarding claim 6, Yusuke also shows wherein the rotor includes a magnet arrangement provided with a plurality of magnet poles (31d).
Regarding claim 7, Yusuke also shows wherein the rotor includes a pole pot (31c) connected to the drive shaft (25, 31a, 13d), wherein the magnet arrangement is disposed on the pole pot.
Regarding claim 10, Yusuke also shows wherein the rotor is connected to a first end of the drive shaft (right side) on a side of the stator averted from the drive worm.
Regarding claim 13, Yusuke also shows wherein the worm housing includes a first shoulder and wherein the first shoulder axially supports the first bearing element (through 21b).
Regarding claim 14, Kawashima et al. also shows further comprising a second bearing element axially offset with respect to the first bearing element, wherein the first bearing element and the second bearing element (40, 41) are each arranged in the worm housing (23) and are configured to mount the drive shaft such that the drive shaft is rotatable.
Regarding claim 15, Kawashima et al. also shows wherein the second bearing element (40, 41, Fig. 1) is supported axially on a second shoulder of the worm housing (23).
Regarding claim 16, Kawashima et al. also shows further comprising an abutment element disposed in the worm housing, wherein the abutment element (37, 38) axially supports one end of the drive shaft.
Regarding claim 17, Yusuke also shows wherein the rotor and the stator are each enclosed in a motor pot (35) of the drive housing, wherein the motor pot includes a cover (13a) and wherein the drive shaft is axially supported by the cover (through bearing 22).
Regarding claim 18, Yusuke also shows wherein the shaft axis of the drive shaft is oriented at an oblique angle (90 degrees) relative to an axis of rotation of the output element (13b).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusuke in view of Kawashima et al. as applied to claim 1 above and further in view of Horng et al. (7,019,423).
Regarding claim 5, the machine of Yusuke modified by Kawashima et al. includes all of the limitations of the claimed invention except for wherein the stator includes a plurality of pole teeth and a plurality of stator windings, wherein the plurality of stator windings are disposed on the plurality of pole teeth.
Horng et al. shows wherein the stator includes a plurality of pole teeth and a plurality of stator windings, wherein the plurality of stator windings are disposed on the plurality of pole teeth (24, Fig. 2) for the purpose of increasing torque.
Since Yusuke, Kawashima et al. and Horng et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add teeth and windings as taught by Horng et al. for the purpose discussed above.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusuke in view of Kawashima et al. as applied to claim 1 above and further in view of Mueller (9,103,370).
Regarding claim 19, the machine of Yusuke modified by Kawashima et al. includes all of the limitations of the claimed invention except for wherein in that the output element is a cable drum rotatable about an axis of rotation and configured to adjust a traction element operatively connected to the covering element and arranged at a first side of a carrier element, wherein the drive housing is arranged on a second side of the carrier element, opposite the first side.
Mueller shows wherein in that the output element is a cable drum (10) rotatable about an axis of rotation and configured to adjust a traction element (130) operatively connected to the covering element and arranged at a first side of a carrier element, wherein the drive housing is arranged on a second side of the carrier element, opposite the first side for the purpose of providing a power window.
Since Yusuke, Kawashima et al. and Mueller are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add cable drum and traction element as taught by Mueller for the purpose discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



8/13/2022
/DANG D LE/Primary Examiner, Art Unit 2834